Citation Nr: 1302945	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-18 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial single rating in excess of 10 percent from January 1, 2008 to June 14, 2011, for arthritis of the fingers, bilateral hands.

2.  Entitlement to a separate initial rating in excess of 10 percent on and after June 14, 2011, for arthritis of the fingers, right hand.

3.  Entitlement to a separate initial rating in excess of 10 percent on and after June 14, 2011, for arthritis of the fingers, left hand.

4.  Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

In February 2008, the Veteran submitted a claim of entitlement to service connection for migraine headaches, which was granted in August 2008.  The RO assigned a 10 percent rating to the Veteran's service-connected migraine headaches, effective January 1, 2008, which was the first day after his active service discharge.  See 38 C.F.R. § 3.400(b)(2) (2012).  The Veteran then perfected an appeal, seeking a higher initial rating.  Ultimately, in an October 2012 rating decision, the rating assigned to the Veteran's migraine headaches was increased to 50 percent, effective January 1, 2008.  As a 50 percent rating is the maximum rating available for migraine headaches, the issue as to whether an increased initial rating is warranted is moot and, thus, will not be considered herein.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


FINDINGS OF FACT

1.  In December 2012, before the Board promulgated a decision, the Veteran submitted a written request to withdraw the appeal as to the issue of entitlement to an initial single rating in excess of 10 percent from January 1, 2008 to June 14, 2011, for arthritis of the fingers, bilateral hands.

2.  In December 2012, before the Board promulgated a decision, the Veteran submitted a written request to withdraw the appeal as to the issue of entitlement to a separate initial rating in excess of 10 percent on and after June 14, 2011, for arthritis of the fingers, right hand.

3.  In December 2012, before the Board promulgated a decision, the Veteran submitted a written request to withdraw the appeal as to the issue of entitlement to a separate initial rating in excess of 10 percent on and after June 14, 2011, for arthritis of the fingers, left hand.

4.  In November 2012, before the Board promulgated a decision, the Veteran submitted a written request to withdraw the appeal as to the issue of entitlement to an initial rating in excess of 10 percent for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of entitlement to an initial single rating in excess of 10 percent from January 1, 2008 to June 14, 2011, for arthritis of the fingers, bilateral hands, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of the appeal on the issue of entitlement to a separate initial rating in excess of 10 percent on and after June 14, 2011, for arthritis of the fingers, right hand, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2012).

3.  The criteria for withdrawal of the appeal on the issue of entitlement to a separate initial rating in excess of 10 percent on and after June 14, 2011, for arthritis of the fingers, left hand, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2012).

4.  The criteria for withdrawal of the appeal on the issue of entitlement to an initial rating in excess of 10 percent for hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In December 2012, the Veteran submitted a request to withdraw the appeals as to the above-captioned claims.  The Board received this request to withdraw prior to the promulgation of a decision.  38 C.F.R. § 20.204(a), (b)(3).  The request was in writing and was submitted by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remains no allegations of error of fact or law for appellate consideration with respect to the Veteran's claims of entitlement to an initial single rating in excess of 10 percent from January 1, 2008 to June 14, 2011, for arthritis of the fingers, bilateral hands; a separate initial rating in excess of 10 percent on and after June 14, 2011, for arthritis of the fingers, right hand; a separate initial rating in excess of 10 percent on and after June 14, 2011, for arthritis of the fingers, left hand; and an initial rating  in excess of 10 percent for hypertension.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and, thus, the claims are dismissed. 


ORDER

The claim of entitlement to an initial single rating in excess of 10 percent from January 1, 2008 to June 14, 2011, for arthritis of the fingers, bilateral hands, is dismissed.

The claim of entitlement to a separate initial rating in excess of 10 percent on and after June 14, 2011, for arthritis of the fingers, right hand, is dismissed.

The claim of entitlement to a separate initial rating in excess of 10 percent on and after June 14, 2011, for arthritis of the fingers, left hand, is dismissed.

The claim of entitlement to an initial rating in excess of 10 percent for hypertension is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


